DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 6, 7, and 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto et al. (WO 2007/071497).
Regarding claim 1 and 2; Matsumoto et al. teaches an oxime ester photoinitiator, of the following generic formula (II):

    PNG
    media_image1.png
    99
    408
    media_image1.png
    Greyscale


[p2, line1-p6, line17].
Specifically, Matsumoto et al. teaches, in a preferred embodiment, an oxime ester of the formula below [Table4; Ex29]. 

    PNG
    media_image2.png
    94
    408
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    203
    638
    media_image3.png
    Greyscale


For convenience, the structure of the preferred oxime ester of Matsumoto et al. [Table4, Ex29] is as set forth below (the highlighted portions are substituents subject to substitution as taught by Masumoto et al.).  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the instance R2 of Matsumoto et al. is substituted with a phenyl group substituted with OR11 [p2, line19-20], R11 is a C-2-C20 alkyl which is interrupted by one or more O [p6, line3], the C2-C20 alkyl is branched [p8, line18-23]; and R3 of Matsumoto et al. is substituted by NO2 [p3, line5], the oxime ester of Matsumoto et al. reads on the claimed oxime ester.
Matsumoto et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Matsumoto et al. does not specifically disclose an embodiment containing an oxime ester wherein R2 is a phenyl group substituted with OR11, R11 is –CH-2-CH(CH3)-O-CH2-CH2CH3 or –CH2CH(CH3)-O-CH2CH-3 (aryl group substituted by O-branched alkyl, wherein methylene units of the branched alkyl are interrupted by a single ether group) and wherein R3 is an NO2 group.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare an oxime ester compound wherein R2 is a phenyl group substituted with OR11, R11 is an aryl substituted by O-branched C3 or C4 alkyl, wherein methylene units of the branched alkyl are interrupted by a single ether group and wherein R3 is an NO2 group, based on the invention of Matsumoto et al., and would have been motivated to do so since Matsumoto et al. suggests that the R2 substituents of the oxime ester compound can be a phenyl group substituted with OR11, R11 is an aryl group substituted by O-branched C3 or C4 alkyl, wherein methylene units of the branched alkyl are interrupted by a single ether group [p2, line19-20; p6, line3; p8, line18-23] and the R3 substituents of the oxime ester compound can be an NO2 group [p3, line5].
Matsumoto et al. fails to explicitly teach wherein the oxime ester compound dissolves in propylene glycol-1-monomethyl ether-2-acetate or cyclohexanone to a concentration of 1% by mass or more.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the preferred oxime ester compounds of general formula (I) [see instant spec 0014], when used as a photoinitiator, they dissolve in propylene glycol-1-monomethyl ether-2-acetone or cyclohexanone as a solvent to a concentration of 1% by mass or higher [instant PG Pub 0022].  Therefore, the claimed effects and physical properties, i.e. solubility in propylene glycol-1-monomethyl ether-2-acetone or cyclohexanone, would necessarily be present in a composition with all the claimed ingredients, since Matsumoto et al. renders obvious the oxime esters of the instant invention.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
Regarding claims 6 and 7; Although Matsumoto et al. teaches Y is –NCH2CH3 in the preferred embodiment [Table 4, Ex29]; Matsumoto et al. contemplates a larger range for Y, wherein Y is a NR18 [p2, line6], R18 is a C2-C20 alkyl group [p7, line22-25], the C2-C20 alkyl group is branched [p8, line11], and can be interrupted by an O and CO (wherein both are employed consecutively, reads on an ester group) [p8, line18-25].
Regarding claims 9 and 10; Matsumoto et al. teaches the oxime esters are used as photoinitiators (active ingredient) for the polymerization of ethylenically unsaturated compounds [p8, ln8-10; see also p29, ln19-24].
Regarding claim 11; Matsumoto et al. teaches the composition may further comprise additives, such as inorganic fillers [p34, ln25-28].
Regarding claim 12; Matsumoto et al. teaches the compositions are suitable for image recording or producing printing plates which can be developed with aqueous alkaline solution [p46, line32-34; see also p50, ln4-17].
Regarding claim 13; Matsumoto et al. teaches the composition may further comprise a pigment (colorant) [p43, line4-6; see also p50, ln4-113].

Allowable Subject Matter
Claims 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the Sato Declarations dated 28 March 2019 and 28 March 2022 demonstrate “superior sensitivity” and “excellent solubility to solvents,” as compared with Compound No. 49 and 50 (falling outside the claimed range).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive.
Regarding arguments to the alleged unexpected results, these arguments are not persuasive in showing unexpected results.  While the claims have been amended to a narrower scope, it is still not sufficient to persuasively show unexpected results for the entire claimed range.  The alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  In order to persuasively show unexpected results, one must first establish a trend showing what is expected and why certain results are unexpected.  The claimed invention is broad compared to the examples as disclosed in the Rule 132 Declarations.  Specifically, it is unclear if the alleged unexpected results would occur over the entire claimed range.  For example, it is unclear if the unexpected results would occur when R3 is a C1 or C2 alkyl, but also when R3 is a C2 alkyl interrupted by an ether or an ester linkage (further required by instant claims 6 and 7.  The same rationale applies for R1 regarding the substituted alkyl group of 1 to 20 carbon atoms and R2 having 1 to 20 carbon atoms.
As such, Masumoto still renders obvious the basic claimed oxime ester compounds, as required by the instant invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767